                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

EVELYN LINA HAYES,                         :   CIVIL ACTION NO. 3:17-CV-648
                                           :
                    Plaintiff              :   (Chief Judge Conner)
                                           :
             v.                            :
                                           :
NANCY A. BERRYHILL,                        :
Acting Commissioner of the                 :
Social Security Administration,            :
                                           :
                    Defendant              :

                                      ORDER

      AND NOW, this 20th day of March, 2019, upon consideration of Plaintiff's

Motion (Doc. 21) for Attorney’s Fees pursuant to § 206(b)(1) of the Social Security

Act, 42 U.S.C. § 406(b)(1), and there being no objection by counsel for the

Defendant, it is hereby ORDERED as follows:

      1.     That the Court authorizes a payment to Patrick J. Best, Esquire in the
             amount of fifteen thousand four hundred six dollars and fifty cents
             ($15,406.50) in attorney’s fees being withheld from Plaintiff’s past-due
             benefits for court-related services;

      2.     Upon receipt of this sum, Plaintiff’s counsel shall remit four thousand
             nine hundred eighty-nine dollars and thirty eight cents ($4,989.38)
             directly to Plaintiff, representing the sum already paid to Plaintiff’s
             counsel on Plaintiff’s behalf pursuant to the Equal Access to Justice
             Act, 28 U.S.C. § 2412.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
